DISMISS; and Opinion Filed March 19, 2014.




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00163-CV

          E LOGISTICS AND MONIQUE WILLIAMS, Appellants
                              V.
 SOUTHWEST INTERNATIONAL TRUCK, INC. D/B/A SOUTHWEST IDEALEASE,
                            Appellee

                         On Appeal from the County Court at Law No. 3
                                     Dallas County, Texas
                             Trial Court Cause No. CC-12-06449-C

                              MEMORANDUM OPINION
                          Before Justices FitzGerald, Fillmore and Evans
                                   Opinion by Justice Fillmore

       By unopposed motion filed March 13, 2014, appellants inform us they no longer wish to

pursue the appeal. They move to dismiss the appeal and ask that costs be assessed against the

party incurring them. We grant appellants’ motion to the extent we dismiss the appeal. See TEX.

R. APP. P. 42.1(a)(1).




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE

140163F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

E LOGISTICS AND MONIQUE                           On Appeal from the County Court at Law
WILLIAMS, Appellants                              No. 3, Dallas County, Texas
                                                  Trial Court Cause No. CC-12-06449-C.
No. 05-14-00163-CV        V.                      Opinion delivered by Justice Fillmore.
                                                  Justices FitzGerald and Evans participating.
SOUTHWEST INTERNATIONAL
TRUCK, INC. D/B/A SOUTHWEST
IDEALEASE, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee Southwest International Truck, Inc. d/b/a Southwest Idealease
recover its costs, if any, of this appeal from appellants E Logistics and Monique Williams.


Judgment entered this 19th day of March, 2014.




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE




                                            –2–